Citation Nr: 0205696	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to service connection for a skin disorder.  

2 Entitlement to service connection for the residuals of 
injuries to both hands, to included nerve damage, 
"amputation and reattachment" of the fingers of the left 
hand, and laceration scars on the fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active honorable service from February 1965 
to January 1968.  

The RO denied the veteran's claim for service connection for 
a skin disability in an unappealed rating decision of June 
1977.  This matter now comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating action 
of the RO that found that no new and material evidence had 
been submitted to reopen a claim for service connection for a 
skin disorder.  The RO also denied service connection for 
various residuals of injuries to both hands to include nerve 
damage to both hands, "amputation and reattachment" of the 
fingers of the left hand and laceration scars on the fingers 
of both hands.  (The claims regarding the veteran's hands 
have been combined as one issue for purposes of this appeal).

On the veteran's March 2000 substantive appeal to the Board, 
he indicated that he wished to give testimony at a RO hearing 
before a member of the Board.  Accordingly, a hearing before 
a member of the Board was scheduled for November 27, 2001.  
The veteran failed to report for this hearing.  

REMAND

As noted above, the RO denied the veteran's claim for service 
connection for a skin disorder in a June 1977 rating action.  
However, a review of the record fails to indicate that the 
veteran was ever notified of the denial by the RO of this 
claim for service connection.  In the absence of such notice, 
the veteran's claim for service connection for a skin 
disorder has remained open.  Since this is the case, it is 
apparent that the RO's October 1998 rating action 
adjudication of this claim on the basis of new and material 
evidence to reopen a claim for service connection for a skin 
disorder was incorrect.  The RO must adjudicate this claim 
for service connection for a skin disorder on a de novo basis 
with consideration of all the evidence of record.  

In regard to the issue of entitlement to the residuals of 
injuries to both hands, to included nerve damage, 
"amputation and reattachment" of the fingers of the left 
hand, and laceration scars on the finger the Board notes that 
the veteran has asserted that he suffered a traumatic injury 
to his left hand, including amputation of left hand finger 
during service that necessitated surgical reattachment of 
fingers on board the USS Oriskany (CVA-34) during service.  
No records documenting treatment for left hand injuries of 
such magnitude are currently in the claims folder.  The 
veteran has asserted that the recent decision denying service 
connection for hand disabilities was not based on all the 
available evidence.  Given this assertion as well as the 
serious magnitude of the veteran's reported hand injuries, 
the Board is of the opinion that a search for additional 
service medical records documenting the veteran's claimed 
hand disabilities should be conducted prior to appellate 
consideration of this issue.  

In addition, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This provision was codified at 38 U.S.C.A. 
§ 5100 et. seq. (West 1991 & Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Based on the aforementioned changes in the law and 
regulations, the RO should assure compliance thereto.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that should be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

First, the veteran and his representative should be notified 
of what evidence is necessary in order to establish 
entitlement to service connection for his skin disorder as 
well as the issue of entitlement to service connection for 
the residuals of injuries to both hands, to included nerve 
damage, "amputation and reattachment" of the fingers of the 
left hand, and laceration scars on the fingers.

Secondly, the veteran and his representative should be 
requested to provide any additional information concerning 
any pertinent VA or private treatment that the veteran may 
have received for his skin disability or his hand injuries 
beginning in 1968.

Finally, the veteran should be afforded a VA dermatology 
examination to determine the etiology of his current skin 
disorder, and he should also be afforded VA orthopedic and 
neurological examinations to determine the nature and 
etiology of the veteran's claimed disabilities affecting his 
hands and fingers.  

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655 (2001).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  


1.	The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 are completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard, the RO should contact the 
veteran and his representative and inform 
them of the types of documentation that 
can serve as evidence in regard to his 
claim for service entitlement for a skin 
disorder, and service connection for 
claimed disabilities affecting his hands 
and fingers.  

2.	The RO should contact the veteran 
and ask him to provide the names, 
addresses, and approximate dates of 
treatment of any other health care 
providers, VA and non-VA, who have 
treated him for a skin disorder and/or 
any disability affecting his hands and 
fingers at any time since his discharge 
from service.  If and when a response is 
received and any necessary authorizations 
provided, the RO should contact the named 
health care providers and ask them to 
provide copies of all clinical records 
documenting such treatment that are not 
already of record.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.	Then, the veteran should be afforded 
a VA examination by a dermatologist to 
determine the etiology of his current 
skin disability.  The claims folder must 
be made available to the examining 
physician prior to the examination so 
that the pertinent clinical records can 
be reviewed in detail.  The examiner 
should state that the clinical records 
have been reviewed in the examination 
report.  Any necessary special studies 
should be conducted.  All pertinent 
clinical findings should be reported in 
detail.  At the conclusion of the 
examination and after a careful review of 
the clinical record, the examiner should 
express a medical opinion as to whether 
it is at least as likely as not that any 
skin disorder found on the examination is 
related to the veteran's skin complaints 
noted during service.  

4.	The veteran should also be afforded 
VA examinations by an orthopedist and a 
neurologist to determine the nature and 
etiology of his claimed hand pathology, 
to include scars on the fingers and 
dysfunction of the median nerves.  The 
claims folder must be made available to 
the examining physicians prior to the 
examination so that the pertinent 
clinical records can be reviewed in 
detail.  The examiners should state that 
the clinical records have been reviewed 
in the examination report.  Any necessary 
special studies, to include nerve 
conduction studies of the median nerves, 
should be conducted and all pertinent 
clinical findings should be reported in 
detail.  At the conclusion of the 
examination and after a careful review of 
the clinical record, the examiners should 
correlate their findings and express a 
medical opinion as a board of two as to 
whether it is at least as likely as not 
that any disability affecting the 
veteran's hands found on examination, 
including any scars on the fingers and 
damage to the median nerves, are 
residuals of injuries to the hands 
sustained during service.  

5.	Then, the RO should ensure that all 
requested development has been completed 
to the extent reasonably possible.  If 
actions taken are deficient, appropriate 
corrective action should be undertaken.  
Then, the RO should adjudicate the 
veteran's claim for service connection 
for a skin disorder on a de novo basis 
with consideration of all the evidence of 
record.  The RO should also again 
adjudicate the issue of service 
connection for the residuals of injuries 
to both hands, to included nerve damage, 
and laceration scars on the fingers.  If 
the benefits sought on this appeal remain 
denied, the veteran and his 
representative should be provided with a 
statement of the case and afforded a 
reasonable time to respond thereto.  The 
case should then be returned to the Board 
if otherwise appropriate.  

No action is required of the veteran until he is informed by 
the RO.  The purpose of this remand is to insure that the 
veteran is afforded due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



